Citation Nr: 1018405	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left foot disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lumbar spine disability, to include on a secondary basis.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that in a correspondence dated in October 
2008, the Veteran withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  In a final August 2005 decision, the Board denied the 
claim of entitlement to service connection for a left foot 
disability.  It was held that the preponderance of the 
competent evidence of record was negative for an etiological 
relationship between the Veteran's pes planus in service and 
his currently diagnosed pes planus.  The Board also found 
that the Veteran's current plantar fasciitis was clinically 
manifested many years after service, and the preponderance of 
evidence showed that it was unrelated to any diagnosed foot 
condition in service.  

2.  In a final August 2005 decision, the Board denied the 
claim of entitlement to service connection for a low back 
disability, to include on a secondary basis.  It was held 
that the Veteran's lumbar spine disability was first 
manifested many years following service any there was no 
compentent evidence that it was related to service or a 
disease or injury for which service connection had been 
established.

3.  The evidence associated with the claims file subsequent 
to the August 2005 Board decision does not relate to an 
unestablished fact necessary to substantiate the claims; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claims.






CONCLUSIONS OF LAW

1.  The August 2005 Board decision that denied entitlement to 
service connection for left foot and lumbar spine 
disabilities is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
foot disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability, to include on a secondary basis.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the RO provided 
the Veteran with proper notice, including Kent and Dingess-
compliant notice, by letter mailed in October 2006, prior to 
the initial adjudication of the claims.  This notice not only 
told the Veteran what constitutes new and material evidence 
but also advised him of the reasons for the previous denial 
of his claims for service connection and what evidence was 
needed in order to be considered new and material.  The 
Veteran has been given ample time to respond to that notice 
and provide evidence that relates to the reason the claims 
were previously denied.

The Board also notes that pertinent VA and private medical 
records have been obtained to the extent possible.  The 
Veteran has not identified any outstanding further evidence, 
to include medical records, that has not been sought by VA 
that could be obtained to substantiate the claims.  The Board 
is also unaware of any such outstanding evidence. 

With respect to an application to reopen a previously denied 
claim of entitlement to service connection, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009); Woehlaert 
v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  Accordingly, 
the failure to obtain a VA examination in this case cannot 
constitute a violation of VA's duties to assist.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

In general, decisions of the Board prior to November 1988 are 
final.  Thereafter, unappealed Board decisions are considered 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009)

Analysis

The Veteran was initially denied service connection for a 
left foot disability and a low back disability in a January 
2003 rating decision.  The denial for both claimed 
disabilities was confirmed in an August 2005 Board decision.  
The Veteran now seeks to reopen his claims for service 
connection for a left foot disability and a low back 
disability, to include on a secondary basis.

The pertinent evidence of record at the time of the August 
2005 Board decision consisted of the Veteran's service 
treatment records, records from the Miami Valley Hospital, 
records from private physician, Dr. E., from 2000 and 2001 
indicating treatment of the left foot, records from 1995 from 
the Dayton Primary and Urgent Care Center, the Veteran's 
November 2003 Decision Review Officer hearing testimony, 
outpatient records from the Dayton VA medical center from 
2002 through 2005, a VA examination from January 2005, and 
various statements from the Veteran.  

The Board denied service connection for the claimed left foot 
disability, finding that the preponderance of the competent 
evidence of record was negative for an etiological 
relationship between the Veteran's pes planus in service and 
his currently diagnosed pes planus.  The Board also found 
that the Veteran's current plantar fasciitis clinically 
manifested many years after service, and the preponderance of 
evidence showed that it was unrelated to any diagnosed foot 
condition in service.  With respect to the claimed low back 
disability, the Board found that the Veteran's lumbar spine 
disability was first manifested many years following service 
any there was no competent evidence that it was related to 
service or a disease or injury for which service connection 
had been established.

Since the August 2005 Board decision, the following 
additional pertinent evidence was added to the record:  
statements from S. M. and C. D., friends of the Veteran, 
records from Dr. M. B., dated from 1986 through 1993, 
employee health records from the Dayton VA medical center, 
dated from 1977 and 1978, VA outpatient treatment records, 
dated from 2005 through 2006, and further statements from the 
Veteran reiterating his contentions as to why he believes he 
is entitled to service connection for left foot and lumbar 
spine disabilities.

Records from private physician M. B. indicate that the 
Veteran was seen for complaint of low back pain beginning in 
1984.  Employee health records from the VA medical Center in 
Dayton note that the Veteran complained of a pulled muscle in 
his back in November 1977.  In April 1978, it was noted that 
the Veteran was diagnosed with pes planus and calluses of the 
left foot.  VA outpatient treatment records from 2005 and 
2006 note continued complaints of and treatment for chronic 
low back pain and a variety of left foot conditions including 
pes planus and small heel spurs.  However, these medical 
records do not discuss whether any current left foot or low 
back disability is related to service or a disability for 
which service connection has been established.  Thus, these 
medical records are essentially cumulative in nature since 
they continue to show the presence of left foot and low back 
disabilities many years following the Veteran's discharge 
from service and do not provide a nexus between the current 
disabilities and the Veteran's active service or service-
connected disability.  Accordingly, they do not raise a 
reasonable possibility of substantiating the claims and the 
claims therefore cannot be reopened on the basis of this 
evidence.

The Board acknowledges that VA outpatient treatment records 
dated since June 2006 show that the Veteran reported 
experiencing ongoing foot problems since jumping off of fire 
trucks in service.  However, these statements are the same as 
the Veteran's statements that were of record at the time of 
the August 2005 denial and are cumulative and are thus not 
material.  

Statements from the Veteran's friends C. D. and S. M. 
indicate that they have known about the Veteran's long-
standing low back and left foot problems, and that the 
Veteran has expressed to them that he injured his foot in 
service.  While the Veteran's friends are competent to 
describe the left foot and back difficulties they have 
observed the Veteran to have over the years, they are not 
competent to relate those disabilities to an in-service event 
or injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, 
these statements are not sufficient to establish a reasonable 
possibility of a different outcome.  Accordingly, they are 
not material.  

In conclusion, the evidence received since the August 2005 
Board decision is cumulative of evidence already considered 
in the prior final denial, does not relate to an 
unestablished fact necessary to substantiate the claims, or 
is not sufficient to raise a reasonable possibility of 
substantiating the claims.  Accordingly, it is not new and 
material, and reopening of the claims is not in order.


ORDER

Service connection for a left foot disability remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for a lumbar spine disability remains 
denied because new and material evidence has not been 
received to reopen the claim.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


